        Case 1:21-cv-01030-CLM Document 1 Filed 07/26/21 Page 1 of 13                   FILED
                                                                                2021 Jul-27 PM 04:26
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        EASTERN DIVISION

ALLSTATE INDEMNITY             )
COMPANY, AS SUBROGEE OF        )
TYLER AND MEGAN BURNETT,       )
                               )
                     Plaintiff )
v.                             ) CASE NO.
                               )
OXFORD HOUSING, INC., &        )
ADVANCE MOBILE HOME            )
HEATING AND COOLING, INC., ) JURY TRIAL DEMANDED
                               )
                  Defendants )


                                 COMPLAINT

      Plaintiff, ALLSTATE INDEMNITY COMPANY (hereafter, “Allstate”), as

subrogee of Tyler and Megan Burnett, by and through the undersigned, complains

of Defendants, OXFORD HOUSING INC. (hereafter, “Oxford”) and ADVANCE

MOBILE HOME HEATING AND COOLING, INC. (hereafter, “Advance Mobile”)

(collectively referred to as “Defendants”), and for its Complaint, states the

following:

                                    PARTIES

      1.     Allstate is an Illinois corporation incorporated under the laws of the

State of Illinois with its principal place of business at 2775 Sanders Road,

Northbrook, Illinois 60062.
        Case 1:21-cv-01030-CLM Document 1 Filed 07/26/21 Page 2 of 13




      2.    At all times relevant, Allstate was licensed and authorized to do

business in the State of Alabama and maintained claim offices throughout Alabama.

      3.    Defendant Oxford is an Alabama corporation with its principal place of

business located at 90 Hamric Drive East, Oxford, Alabama 36203.

      4.    At all times relevant, Defendant Oxford provided mobile homes

throughout the United States, including Talladega County, Alabama, and otherwise

transacted business within Alabama.

      5.    Upon information and belief, and all times relevant, Defendant

Advance Mobile is an Alabama corporation with its principal place of business

located at 2501 Wooden Trail, Southside, Alabama 35907.

      6.    At all times relevant, Defendant Advance Mobile provided HVAC

installation services throughout the United States, including Talladega County,

Alabama, and otherwise transacted business within Alabama.

                                JURISDICTION

      7.    An actual controversy of a justiciable nature exists between Allstate and

the Defendants. This Court has jurisdiction over this matter pursuant to 28 U.S.C. §

1332, as there is complete diversity of citizenship among Allstate and Defendants

Oxford and Advance Mobile, and the amount in controversy exceeds $75,000.00.




                                         2
         Case 1:21-cv-01030-CLM Document 1 Filed 07/26/21 Page 3 of 13




       8.     This Court has personal jurisdiction over Defendants Oxford and

Advance Mobile, inter alia, Defendants principal places of business are located

within this judicial district.

                                       VENUE

       9.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b), as

Defendants are subject to personal jurisdiction in this judicial district, and because a

substantial part of the events and activities giving rise to Allstate’s claims occurred

in this judicial district.

                             FACTUAL ALLEGATIONS

       10.    In 2018, Tyler and Megan Burnett purchased a mobile home from

Defendant Oxford.

       11.    At all times relevant, Tyler and Megan Burnett resided at the insured

property, 2801 Stockdale Road, Munford, Alabama 36268.

       12.    At all times relevant, Allstate insured the Burnett residence, which

inter-alia, provided insurance coverage for property damage and other related

expenses stemming from risks to property, such as fire.

       13.    Upon      information   and   belief,   Defendant    Oxford    designed,

manufactured, distributed, marketed, installed, inspected, tested and/or sold the

HVAC system for the Burnett mobile home, as well as its associated electrical

circuitry and components.



                                            3
        Case 1:21-cv-01030-CLM Document 1 Filed 07/26/21 Page 4 of 13




      14.     Upon information and belief, Oxford retained Defendant Advance

Mobile to assist in the assembly, installation, inspection, and/or testing of the HVAC

system for the Burnett mobile home, as well as its associated electrical circuitry and

components.

      15.     The Burnetts used the HVAC system for its normal and intended

purpose and use.

      16.     On or about July 26, 2019, a fire occurred at the Burnett residence that

caused substantial damage to real and personal property.

      17.     Subsequent investigation into the origin and cause of the fire revealed

the electrical circuitry to the condensing unit of the HVAC system catastrophically

failed in the location of the main breaker panel the HVAC condenser disconnect.

      18.     Under the terms of the insurance policy, and upon demand by Tyler and

Megan Burnett, Allstate paid $105,346.58 to or on behalf of the Burnetts for

damages sustained as a result of the fire. The Burnetts also incurred a $1,000.00

deductible loss pursuant to the terms of the Allstate policy. In consideration of this

payment, and by operation of law, Allstate became an actual bona fide subrogee of

the Burnetts for a claim of $106,346.58 and became subrogated to the rights and

claims against any person or entity determined to have proximately caused the

damages to the Burnett residence and its contents.




                                          4
        Case 1:21-cv-01030-CLM Document 1 Filed 07/26/21 Page 5 of 13




                             COUNT I - NEGLIGENCE
                                   OXFORD

      19.      Plaintiff incorporates by reference the allegations contained in

paragraph 1 through 18 of this Complaint, as though fully set forth in this Count I.

      20.      At all relevant times, Defendant Oxford had a duty to exercise

reasonable care in designing, manufacturing, distributing, marketing, and/or selling

the HVAC system, as well as its associated electrical circuitry and components.

      21.      Notwithstanding this duty, and in breach thereof, Defendant Oxford, by

and through its employees, agents, and/or representatives, was negligent in one or

more of the following ways:


            a. Defendant Oxford failed to properly manufacture and/or assemble the
               HVAC system, as well as its associated electrical circuitry and
               components; and/or

            b. Defendant Oxford failed to properly test the HVAC system, as well as
               its associated electrical circuitry and components; and/or

            c. Defendant Oxford failed to adequately inspect the HVAC system, as
               well as its associated electrical circuitry and components; and/or
            d. Defendant Oxford failed to correct and/or remedy defects and/or
               dangerous conditions within the HVAC system, as well as its associated
               electrical circuitry and components; and/or

            e. Defendant Oxford was otherwise negligent in performance of its duties.




                                           5
        Case 1:21-cv-01030-CLM Document 1 Filed 07/26/21 Page 6 of 13




      22.     As a direct and proximate result of the negligent acts and/or omissions

on the part of Defendant Oxford, a fire originated at the Burnett home on or about

July 26, 2019, causing substantial damage to the Burnett residence and its contents.

      23.     Allstate paid $105,346.58 to or on behalf of the Burnetts as

indemnification and reimbursement for property damage stemming from the July 26,

2019 fire.

      24.     The Burnetts also incurred a $1,000.00 deductible loss pursuant to the

terms of the Allstate policy.

      25.     In consideration of said payments, and in equity, Allstate became a

bona fide subrogee of Tyler and Megan Burnett and is subrogated to all rights,

claims, and interests that they may have against any person or entity responsible for

this occurrence and resulting damage.

            WHEREFORE, Allstate Indemnity Company, as subrogee of Tyler and

Megan Burnett, hereby prays that judgment be entered in its favor and against

Oxford Housing, Inc., in the amount of $106,346.58 plus costs, and for such further

relief that this Court deems equitable and just.

                           COUNT II- NEGLIGENCE
                             ADVANCE MOBILE

      26.     Plaintiff incorporates by reference the allegations contained in

paragraph 1 through 18 of this Complaint, as though fully set forth in this Count II.




                                          6
        Case 1:21-cv-01030-CLM Document 1 Filed 07/26/21 Page 7 of 13




      27.      At all relevant times, Defendant Advance Mobile had a duty to exercise

reasonable care in assembling, installing, inspecting, and/or testing the HVAC

system, as well as its associated electrical circuitry and components.

      28.      Notwithstanding this duty, and in breach thereof, Defendant Advance

Mobile, by and through its employees, agents, and/or representatives, was negligent

in one or more of the following ways:

            a. Defendant Advance Mobile failed to properly assemble the HVAC
               system, as well as its associated electrical circuitry and components;
               and/or
            b. Defendant Advance Mobile failed to properly test the HVAC system,
               as well as its associated electrical circuitry and components; and/or
            c. Defendant Advance Mobile failed to adequately inspect the HVAC
               system, as well as its associated electrical circuitry and components;
               and/or
            d. Defendant Advance Mobile failed to correct and/or remedy defects
               and/or dangerous conditions within the HVAC system, as well as its
               associated electrical circuitry and components; and/or
            e. Defendant Advance Mobile was otherwise negligent in performance of
               its duties.
      29.      As a direct and proximate result of the negligent acts and/or omissions

on the part of Defendant Advance Mobile, a fire originated at the Burnett home on

or about July 26, 2019, causing substantial damage to the Burnett residence and its

contents.

      30.      Allstate paid $105,346.58 to or on behalf of the Burnetts as

indemnification and reimbursement for property damage stemming from the July 26,



                                           7
        Case 1:21-cv-01030-CLM Document 1 Filed 07/26/21 Page 8 of 13




2019 fire.

      31.    The Burnetts also incurred a $1,000.00 deductible loss pursuant to the

terms of the Allstate policy.

      32.    In consideration of said payments, and in equity, Allstate became a

bona fide subrogee of Tyler and Megan Burnett and is subrogated to all rights,

claims, and interests that they may have against any person or entity responsible for

this occurrence and resulting damage.

      WHEREFORE, Allstate Indemnity Company, as subrogee of Tyler and

Megan Burnett, hereby prays that judgment be entered in its favor and against

Advance Mobile Home Heating and Cooling, Inc., in the amount of $106,346.58,

plus costs, and for such further relief that this Court deems equitable and just.

      COUNT III – IMPLIED WARRANTY OF MERCHANTABILITY
                            OXFORD

      33.    Plaintiff incorporates by reference the allegations contained in

paragraph 1 through 18 of this Complaint, as though fully set forth in this Count III.

      34.    At all relevant times, Defendant Oxford was a merchant of the

manufactured home, as well as its HVAC system, including but not limited to its

associated electrical circuitry and components.

      35.    At the time of sale, the manufactured home and its components were

not of merchantable quality, and was unfit for the ordinary purpose for which it was

used for one or more of the foregoing reasons:

                                           8
        Case 1:21-cv-01030-CLM Document 1 Filed 07/26/21 Page 9 of 13




            a. The HVAC system, as well as its associated electrical circuitry and
               components, contained one or more manufacturing defects; and/or
            b. The HVAC system, as well as its associated electrical circuitry and
               components, were defectively assembled in that it they did not contain
               a safety mechanism that
            c. The HVAC system, as well as its associated electrical circuitry and
               components, were defectively designed in that the circuitry could fail
               and ignite combustibles and thus created a substantial risk of fire.
      36.      Within a reasonable time after the Burnetts discovered the HVAC

system, as well as its associated electrical circuitry and components were not of

merchantable quality and were unfit for the ordinary purpose for which it would be

used at the home, Defendant Oxford was notified.

      37.      As a direct and proximate result of Defendant Oxford’s breach of the

implied warranty of merchantability, a fire originated within the HVAC system’s

electrical components on or about July 26, 2019, causing substantial damage to the

Burnett residence and its contents.

      38.      Pursuant to the provisions of the policy of insurance issued to the

Burnetts by Allstate, Allstate paid to or on behalf of the Burnetts an amount of

$105,346.58 to repair and/or replace damaged and destroyed property and otherwise

compensate the Burnetts for losses sustained as a result of said fire damage.

      39.      The Burnetts also incurred a $1,000.00 deductible loss pursuant to the

terms of the Allstate policy.

      40.      In consideration of said payments, and in equity, Allstate became a

bona fide subrogee of Tyler and Megan Burnett and is subrogated to all rights,

                                           9
       Case 1:21-cv-01030-CLM Document 1 Filed 07/26/21 Page 10 of 13




claims, and interests that they may have against any person or entity responsible for

this occurrence and resulting damage.

      WHEREFORE, Allstate Indemnity Company, as subrogee of Tyler and

Megan Burnett, hereby prays that judgment be entered in its favor and against

Oxford Housing, Inc., in the amount of $106,346.58, plus costs, and for such further

relief that this Court deems equitable and just.

 COUNT IV - BREACH OF IMPLIED WARRANTY OF WORKMANSHIP
                         MANNER
                     ADVANCE MOBILE

      41.      Plaintiff repeats and re-alleges the allegations contained in paragraphs

1 through 18 of this Complaint, as though fully set forth in this Count IV.

      42.      Upon accepting the duties and responsibilities to perform the

installation work on the subject HVAC system and its associated electrical

components, Defendant Advance Mobile agreed to perform the work in a reasonable

workmanlike manner and that the subject HVAC electrical components would be fit

for its ordinary purpose and allow its regular use.

      43.      Defendant Advance Mobile breached the aforesaid warranty of

workmanship in one or more of the following ways:

            a. Defendant Advance Mobile failed to sufficiently perform the
               installation of the subject HVAC and the electrical components; and/or
            b. Defendant Advance Mobile failed to hire competent agents, servants,
               sub-agents,  representatives,  workmen,      employees,     and/or



                                           10
       Case 1:21-cv-01030-CLM Document 1 Filed 07/26/21 Page 11 of 13




               subcontractors to perform installation of the subject HVAC electrical
               system; and/or
            c. Defendant Advance Mobile failed to adequately supervise, coordinate
               and/or inspect the work performed by its agents, servants, sub-agents,
               representatives, workmen, employees and/or subcontractors in
               connection with the installation of the HVAC electrical system; and/or
            d. Defendant Advance Mobile improperly bypassed the disconnect at the
               main 220-volt breaker panel within the HVAC electrical system; and/or
            e. Defendant Advance Mobile failed to discover and warn the homeowner
               of the disconnect at the main 220-volt breaker panel within the HVAC
               electrical system; and/or
            f. Defendant Advance Mobile made improper connections of the HVAC
               electrical system.
      44.      On July 26, 2019, as a direct and proximate result of Defendant

Advance Mobile’s breach of the implied warranty of workmanship manner, the

subject fire occurred, causing fire damage within the subject property.

      45.      Pursuant to the policy of insurance issued to the Burnetts, Allstate paid

to, or on behalf of, Tyler and Megan Burnett, an amount of $105,346.58 as

indemnification and reimbursement for the damages suffered to their real and

personal property due to the subject fire.

      46.      The Burnetts also incurred a $1,000.00 deductible loss pursuant to the

terms of the Allstate policy.

      47.      In consideration of said payments, and in equity, Allstate became a

bona fide subrogee of Tyler and Megan Burnett and is subrogated to all rights,

claims, and interests that they may have against any person or entity responsible for

this occurrence and resulting damage.


                                             11
       Case 1:21-cv-01030-CLM Document 1 Filed 07/26/21 Page 12 of 13




          WHEREFORE, Allstate Indemnity Company, as subrogee of Tyler and

Megan Burnett, hereby prays that judgment be entered in its favor and against

Advance Mobile Home Heating and Cooling, Inc., in the amount of $106,346.58,

plus costs, and for such further relief that this Court deems equitable and just.

                                   JURY DEMAND

          Allstate demands trial by struck jury on all issues triable by jury.

                                        Respectfully submitted,

                                        /s/ John W. Scott
                                        John W. Scott
                                        Christian C. Feldman
                                        Attorneys for Plaintiff, Allstate Indemnity
                                        Company



OF COUNSEL:
SCOTT DUKES & GEISLER, P.C.
211 22nd Street North
Birmingham, Alabama 35203
Telephone: (205) 251-2300
Fax: (205) 251-6773
Email:       jscott@scottdukeslaw.com
             cfeldman@scottdukeslaw.com

Brad M. Gordon (to be admitted pro hac vice)
GROTEFELD HOFFMANN GORDON OCHOA & EVINGER LLP
311 S. Wacker Drive, Suite 1500
Chicago, IL 60610
Telephone: (312) 551-0200
Facsimile: (312) 601-2402
Email:       bgordon@ghlaw-llp.com




                                          12
       Case 1:21-cv-01030-CLM Document 1 Filed 07/26/21 Page 13 of 13




Serve Defendants by Certified Mail at:

Oxford Housing, Inc.
c/o Wayne Barker -Registered Agent
525 Quintard Dr.
Oxford, Alabama 36203

Advance Mobile Home Heating & Cooling, Inc.
c/o Thomas E Barnes, Jr. – Registered Agent
2501 Wooden Trail
Southside, Alabama 35907




                                     13
